DETAILED ACTION
Status of the Claims
	Claims 1, 3, and 5-19 are pending in the instant application. Claims 3 and 7-19 have been withdrawn based upon Restriction/Election. Claims 1, 5 and 6 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date for claims 1, 5 and 6 has been determined to be 10/13/2016, the filing date of PCT/US2016/056922. The subject matter “wherein the second shell layer comprises two layers, a first Quat material layer comprising Didecyl Dimethyl Ammonium Chloride (DDAC) and a second Quat material comprising DDAC, both the first and second Quat material layers having quaternary nitrogen functionality; wherein the first Quat material layer is bound and electrostatically stabilized onto a surface of the shell layer and the second Quat material layer is unbound such that there is a dynamic equilibrium between the first and second Quat material layers” (instant claim 1, lines 13-21), is not described in  the U.S. Provisional Application No. 62/240,914 (hereafter ‘914).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 
	Claims 1, 5 and 6  remain rejected under 35 U.S.C. 103 as being unpatentable over SANTRA ‘702 (US 2013/0108702; published May, 2013) in view of SANTRA ‘275 (WO 2010/068275); MANIPRASAD (“Novel Copper Loaded Core-Shell Silica Nanoparticles with improved Copper Bioavailability: Synthesis, Characterization and study of antibacterial properties”, 2011; M.S. Thesis, University of Central Florida, pp. 1-61, as provided); and  SANTRA ‘330 (US 2014/0308330; published October, 2014).
Applicants Claims
	Applicant claims a composition comprising at least one nanoparticle, the at least one nanoparticle comprising: 
	(a) an oxide of silicon seed particle;
	(b) a first shell layer encapsulating the seed particle, the first shell layer comprising: 
	(a)(i) an oxide of silicon material; and (a)(ii) at least two multivalent copper material nanoparticles selected from the group consisting of Cu(0), Cu(I) and Cu(II); wherein the at least two multivalent copper material nanoparticles are interconnected oxide of silicon material and a second shell layer coating the first shell layer, wherein the second shell layer comprises two layers, a first Quat material layer comprising Didecyl Dimethyl Ammonium Chloride (DDAC) and a second Quat material comprising DDAC, both the first and second Quat material layers having quaternary nitrogen functionality; wherein the first Quat material layer is bound and electrostatically stabilized onto a surface of the shell layer and the second Quat material layer is unbound such that there is a dynamic equilibrium between the first and second Quat material layers.
 (instant claim 1).
	Applicants have elected the following species: (a) species of nanoparticle with specificity to: (i) a core material and (ii) a first shell layer is silica including a leachant permeable base material layer material and a metal material distributed and doped therein; and (iii) a second shell layer is a quaternary ammonium compound consistent with paragraph [0061] of the published Application.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
	SANTRA ‘702 teaches copper silica nanoparticles methods of making and using (see whole document), and particularly a copper/silica shell disposed  around a silica core ([0004]-[0005]). SANTRA ‘702 teaches that copper bioavailability and 
	SANTRA ‘702 teaches the silica core can be about 10 nm to about 1 µm (i.e. 1000 nm), and the thickness of the copper/silica shell can be about 5 nm to about 200 nm ([0045])(instant claim 5, core diameter & first shell layer thickness). SANTRA ‘702 teaches the copper loading in the copper/silica shell is about 2 to about 30 weight percent of the copper/silica nanostructure ([0046])(instant claim 5, first shell layer multi-valent metal material content).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SANTRA ‘702 is that SANTRA ‘702 does not expressly teach: (1) “at least two different valence states of a metal” such as copper, in the first shell layer; or (2) a second shell layer encapsulating the first multi-valent metal material doped shell layer and comprising an immobilized Quat material embedded within the shell layer.
	MANIPRASAD, cited by SANTRA ‘702 “as discussed in our previous work9.”([0115] & [0135]), is relied on for an additional motivation not described in SANTRA 702’. Particularly, MANIPRASAD teaches that Stöber silica nanoparticles which are base-catalyzed (i.e. produced under basic pH conditions) was used as the seed, on which seeded growth of copper-silica (acid hydrolysis) was grown on the shell around it (p. 18, §3.3, 2nd paragraph; and p. 41, first full paragraph)(instant claim 1, a silica seed particle). The method providing the advantages of base-catalyzed silica (Stöber silica nanoparticle core) and acid-catalyzed silica (copper/silica shell).

	SANTRA ‘275 teaches that “In modern agriculture, copper (Cu) compounds are widely used as fungicides/bactericides. Cu compounds, in relatively low concentrations, are quite toxic to thalophyte organisms, such as, fungi, bacteria, and algae. This property has been utilized for over 100 years for control of fungal and bacterial diseases of plants. In 1761, it was discovered that seed grains soaked in a weak solution of Cu sulfate inhibited seed-borne fungi.” (p. 3, first paragraph).  
	SANTRA ‘275 teaches that there are approximately 2,000 registered products which contain copper as active ingredients listing a few in Table 1 (p. 5), including salts of Cu(I) and Cu(II), among others (p. 6, lines 1-14). SANTRA ‘275 teaches that “In comparison to commercially available products, the nanogel technology herein has demonstrated its superiority in improving Cu bioavailability, plant surface coverage, and longevity and provides a means for detecting when the CuSi NG needs to be reapplied for maximum protection.” (p. 14, lines 5-8). SANTRA ‘275 teaches loading of multivalent copper ions (Cu+1 and Cu+2) as well as crystalline (Cu oxide) and amorphous (complexed with silica matrix) forms of copper within the silica nanogel to control copper release kinetics (p. 16, lines 16-19), and teaches tetraethoxysilane (TEOS) as a sol-gel reactant in a preferred method for synthesizing a silica-based nanoformulation containing antibacterial and antifungal agents (p. 17, lines 5-8; p. 28, Example 1)(instant claim 1, “(a)(i) an oxide of silica material; and (a)(ii) at least two multivalent copper material nanoparticles selected from the group comprising Cu(0), Cu(I) and Cu(II); wherein the at least two multivalent copper material nanoparticles are interconnected covalently and located and formed within the oxide of silica material)(instant claim 4, (Cu+1 and Cu+2)).
           SANTRA ‘303 teaches core-shell quaternary ammonium nanomaterials immobilized onto a metal oxide nanoparticle to provide a fixed-quat nanoparticle, a typical example being a silicon alkoxide material to provide a fixed-quat (i.e. silica nanoparticle/nanogel or SiNP/NG) material composition though either acidic or basic hydrolysis of the silicon alkoxide (see whole document, particularly the title and abstract). SANTRA ‘303 teaches that “The proposed fixed-quat nanomaterials in accordance with the embodiments integrate at minimum the powerful antimicrobial, antibacterial and antifungal (i.e., intended in an aggregate as biocidal, and in particular topical biocidal) properties of quaternary ammonium (i.e., "quat") compounds into a silica nanoparticle/nanogel (SiNP/NG) based delivery system.” ([0009]).
dimethyl didecyl ammonium chloride (DDAC) […]; (2) tetradecyl dimethyl benzyl ammonium chloride (TDBAC) […]; and (3) dimethyltetradecyl[3-(trimethoxysilyl)propyl] ammonium chloride (DTD-3-TSPAC) […].As indicated above, such an acid catalyzed synthesis produced a nanogel material.” [emphasis added] ([0048]). SANTRA ‘303 further discloses the schematic for the synthesis as follows:

    PNG
    media_image1.png
    280
    459
    media_image1.png
    Greyscale

(Figure 2).
	SANTRA ‘303 teaches the advantages of the different synthesis strategies:

    PNG
    media_image2.png
    390
    832
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    803
    media_image3.png
    Greyscale

(Table 1). SANTRA ‘303 teaches Fixed-Quat SiNP as well as mixed-Quat SiNP/NG for the same purpose, and in Example 1 teaches the production of Fixed-Quat silica nanoparticles and teaches that “When shaken, the solution produced heavy amounts of foam. The foam could be extracted, dried and used as fixed-quat nanoparticles. The extracted foam may be used in a tobacco smoke filter. The transparent solution may be used for antimicrobial applications. Additional quat can be added to the solution to re-dissolve the foam, creating long lasting slow release fixed-quat silica nanoparticles.” [emphasis added] ([0073]). Thus, reasonably suggesting the combination of Fixed-Quat SiNP and mixed-Quat SiNP/NG. Furthermore, one of ordinary skill in the art would have reasonably recognized that, based on Figure 2 and the description detailed above, that the Fixed-Quat SiNP includes a hydrophobic surface as the hydrophobic tails are surface-exposed, and that in order to provide an aqueous soluble nanoparticle excess Quat would have been included to provide an coating the first shell layer, wherein the second shell layer comprises two layers, a first Quat material layer comprising Didecyl Dimethyl Ammonium Chloride (DDAC) and a second Quat material comprising DDAC” would have been considered prima facie obvious in order to provide an aqueous dispersible nanoparticle composition. And the function of “wherein the first Quat material layer is bound and electrostatically stabilized onto a surface of the shell layer and the second Quat material layer is unbound such that there is a dynamic equilibrium between the first and second Quat material layers” would have also been the same.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a core/shell silica nanoparticle for delivery of biocides such as copper and Quats, as suggested by SANTRA ‘702 and SANTRA ‘303, the copper being provided as multivalent copper ions per the teachings of SANTRA ‘275, including a Stöber silica base-catalyzed core and biocide containing (copper/Quats) acid-catalyzed shell, as taught by MANIPRASAD, in order to provide an improved biocidal silica nanoparticle delivery platform including different biocides having different modes of action and 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
	Applicants argue that the cited references fail to reasonably suggest the addition of a second two-layer quat shell around a core/shell silica nanoparticle 
	In response the examiner argues that one of ordinary skill in the chemical arts would have clearly recognized that DDAC is an amphiphilic molecule with a hydrophilic head and hydrophobic tails (see, e.g., SANTRA ‘303: Figures 1-2), and the addition of enough DDAC to simply coat the surface would render it hydrophobic, and that with further addition of DDAC (i.e. free-DDAC), the hydrophobic tails of the would have interacted with the hydrophobic surface (e.g. hydrophobic interaction) the hydrophilic head now being exposed to the surface and therefore rendering the nanoparticles more hydrophilic. SANTRA ‘303 clearly implies this in teaching: 

    PNG
    media_image4.png
    197
    509
    media_image4.png
    Greyscale

facie obvious to produce a quat-copper-silica combination for the same treatment, the different biocides having different modes of action and different effects (e.g. antifungal copper, antibacterial Quats).
	The examiner sees no unexpected results relative to the prior art suggesting nonobviousness of the instant claim(s).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Claims 1, 5 and 6  remain rejected under 35 U.S.C. 103 as being unpatentable over SANTRA ‘702 (US 2013/0108702; published May, 2013) in view of SANTRA ‘275 (WO 2010/068275); MANIPRASAD (“Novel Copper Loaded Core-Shell Silica Nanoparticles with improved Copper Bioavailability: Synthesis, Characterization and study of antibacterial properties”, 2011; M.S. Thesis, University of Central Florida, pp. 1-61, as provided); OCHOMOGO (US 2006/0269441; published November, 2006); and Okahata et al. (“Preparation of Bilayer-Intercalated Clay Films and Permeation Control Responding to Temperature, Electric Field, and Ambient pH Changes,” 1989, ACS; Langmuir, Vol. 5, No. 4, pp. 954-959).
Applicants Claims
	Applicant claims are and species election are discussed above.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            SANTRA ‘702 teaches copper silica nanoparticles methods of making and using (see whole document), and particularly a copper/silica shell disposed  around a silica core ([0004]-[0005]). SANTRA ‘702 teaches that copper bioavailability and particle retention can be increased by reducing particle size and using hybrid silica shell composition (using more than one silica precursor) ([0040]). SANTRA ‘702 teaches that “Since the copper/silica nanostructure includes a silica core, the total amount of copper in the copper/silica nanostructure is reduced relative to nanostructures where the copper is distributed throughout the structure. The copper in the copper/silica shell is exposed on the surface of the copper/silica nanostructure so that it can act as an antimicrobial agent. The amount of copper in the copper/silica shell can be controlled. Thus, an advantage of […] the present disclosure is that the amount of copper per particle is reduced by spreading Cu in the shell of a core-shell 
	SANTRA ‘702 teaches the silica core can be about 10 nm to about 1 µm (i.e. 1000 nm), and the thickness of the copper/silica shell can be about 5 nm to about 200 nm ([0045])(instant claim 5, core diameter & first shell layer thickness). SANTRA ‘702 teaches the copper loading in the copper/silica shell is about 2 to about 30 weight percent of the copper/silica nanostructure ([0046])(instant claim 5, first shell layer multi-valent metal material content).
	SANTRA ‘702 teaches that “In general, this process can be performed in two steps: formation of the silica core (e.g., base-hydrolyzed Stöber silica ‘seed’ particle) and the formation of the copper/silica shell around the core.” ([0047]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SANTRA ‘702 is that SANTRA ‘702 does not expressly teach: (1) “at least two different valence states of a metal” such as copper, in the first shell layer; or (2) a second shell layer encapsulating the first multi-valent metal material doped shell layer and comprising an immobilized Quat material embedded within the shell layer .
	MANIPRASAD, cited by SANTRA ‘702 “as discussed in our previous work9.”([0115] & [0135]), is relied on for an additional motivation not described in nd paragraph; and p. 41, first full paragraph). The method providing the advantages of base-catalyzed silica (Stöber silica nanoparticle core) and acid-catalyzed silica (copper/silica shell).
	SANTRA ‘275 teaches silica-based antibacterial and antifungal nanoformulation (see whole document), and methods used to treat citrus canker, inhibit growth of mold and mildew and add nutrients to the soil for agricultural purposes, the silica-based antibacterial and antifungal nanoformulation being a copper-loaded silica nanoformulation (CufSiNP/NG) (abstract).
	SANTRA ‘275 teaches that “In modern agriculture, copper (Cu) compounds are widely used as fungicides/bactericides. Cu compounds, in relatively low concentrations, are quite toxic to thalophyte organisms, such as, fungi, bacteria, and algae. This property has been utilized for over 100 years for control of fungal and bacterial diseases of plants. In 1761, it was discovered that seed grains soaked in a weak solution of Cu sulfate inhibited seed-borne fungi.” [emphasis added](p. 3, first paragraph).  
	SANTRA ‘275 teaches that there are approximately 2,000 registered products which contain copper as active ingredients listing a few in Table 1 (p. 5), including +1 and Cu+2) as well as crystalline (Cu oxide) and amorphous (complexed with silica matrix) forms of copper within the silica nanogel to control copper release kinetics (p. 16, lines 16-19)(instant claim 1, a first shell material comprising a leachant permeable base material (silica) at least two different valence states of a metal material distributed and doped with respect to the leachant permeable base material (Cu+1 and Cu+2), to provide a first multi-valent metal material doped shell layer (silica loaded with multiple forms, including multivalent forms, of copper) (instant claim 1, “at least two different valence states of a metal” such as copper, in the first shell layer)(instant claim 4, (Cu+1 and Cu+2)).
	OCHOMOGO teaches nanoparticle Pickering emulsions comprising an aqueous suspension of silica mixed with a quaternary ammonium biocide (see whole document) for providing food contact sanitization at less than 200 ppm of quaternary ammonium active (abstract). OCHOMOGO teaches current commercially available biocides, and particularly quaternary ammonium disinfectants (“quats”) are employed at levels exceeding 200 ppm, a level that corresponds to the Generally didecyl dimethyl ammonium chloride (DDAC)([0050])(instant claim 1, quat material; instant claim 6 “a bilayer Quat material”).
	Regarding the limitations “embedded within the first shell layer; and located at an outer surface of the second shell layer”, SANTRA ‘702 teaches the silica core and silica/biocide shell having the particular advantage of combining the biocide in 
	Okahata et al. teaches that “Various types of lipid-immobilized artificial membranes have been developed in connection with a study of transport mechanisms of biological membranes. We have prepared some kinds of artificial lipid membranes: a multilayer corked nylon capsule membrane and a lipid monolayer-immobilized porous glass plate. In these membranes, a lipid assembly is supported on a physically strong porous substrate and acts as a permeation valve.” And that “Recently, a much simpler technique for preparing self-standing, polyion complex type, multibilayer-immobilized cast film has been developed. It consists of mixing aqueous solutions of bilayer-forming dialkyl-ammonium amphiphiles and st paragraph). Okahata et al. teaches that “In this paper in order to overcome the stability of the film, we prepared the polyion complex film from layer-type montmorillonite anions and cationic bilayer-forming amphiphiles. It is known that mica-type layer silicates such as montmorillonite are capable of exchanging their cations (Na+, Ca2+, and K+) for other organic cations. The obtained layer-type, bilayer-intercalated clay film was physically strong over a wide temperature and pH range, compared with the polyion complex film prepared from a linear polyanion and cation amphiphiles.” (p. 954, §Introduction, 2nd paragraph).
	Okahata et al. concludes that: “Mica-type layer-silicate clay can form a physically stable, self-standing, bilayer-intercalated film simply by being mixed with cationic double- or triple-chain amphiphiles. Permeations through the clay film can be reversibly changed responding to the phase transition temperature of lipid bilayers, electric fields, and ambient pH changes. The intercalated bilayers act as a permeation valve by changing their structures responding to Various outside effects. The layer structure of montmorillonite as counterions is important to form a physically strong film even at harsh conditions. The bilayer-immobilized clay films 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a core/shell silica nanoparticle for delivery of biocides such as copper and Quats, as suggested by SANTRA ‘702 and OCHOMOGO, the copper being provided as multivalent copper ions per the teachings of SANTRA ‘275, including a Stöber silica base-catalyzed core and biocide containing (copper/Quats) acid-catalyzed shell, as taught by MANIPRASAD, in order to provide an improved biocidal silica nanoparticle delivery platform including different biocides having different modes of action and different effects (e.g. antifungal copper, antibacterial Quats), and further to provide the core/shell silica nanoparticle with immobilized quat with a bi-layer structure, as suggested by, Okahata et al., in order to provide a physically strong film even at harsh conditions (pH, temperature, acid/base) and further that bilayer acts as a permeation valve to provide for permeability-controllable layer.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive as the claim amendments are not seen to overcome the rejections of record.
	Applicants argue that “Ochomogo and Okahata do not teach the possible effect of dual DDAC layer in ionic Cu release from the claimed hybrid surface of silicon, oxygen and copper. Also, none of these citations teaches DDAC double-layer protection for metal ion for potential biocidal action in a plant system. Thus, it is not obvious the DDAC quat material of Ochomogo would provide controlled release and the bilayer-immobilized clay films of Okahata would provide physically strong film and permeability-controllable membranes with respect to the claimed hybrid surface of silicon, oxygen and copper noted above.” (paragraph bridging pp. 8-9).
facie obvious to produce a quat-copper-silica combination for the same treatment, the different biocides having different modes of action and different effects (e.g. antifungal copper, antibacterial Quats). Additionally, the instantly rejected claims do not recite any release profile for the quat and/or copper.
	The examiner sees no unexpected results relative to the prior art suggesting nonobviousness of the instant claim(s).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
	The examiner notes that copending Application No. 14/248,725 has been abandoned in favor of continuation Application No. 16/454,193 with method of use claims raising no nonstatutory double patenting rejection, as the instant claims 

Conclusion
	Claims 1, 5  and 6 are pending and have been examined on the merits. Claims 1, 5 and 6 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619          


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619